        Case 4:20-cv-00236-RH-MJF Document 369 Filed 07/02/20 Page 1 of 2


                                                                                  Page 1 of 2

               IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION



KIRK NIELSEN et al.,

                   Plaintiffs,
                                                 CONSOLIDATED
v.                                               CASE NO. 4:20cv236-RH-MJF

RON DESANTIS et al.,

          Defendants.
___________________________________________________/


                  ORDER DENYING A PRELIMINARY INJUNCTION


         The plaintiffs in these consolidated actions challenge Florida voting

procedures. Three sets of plaintiffs filed separate motions for a preliminary

injunction. A prior order denied the motions on all claims but one: that the failure

to provide a method for blind individuals to prepare a remote secret ballot violates

the Americans with Disabilities Act and the Rehabilitation Act of 1973. This order

now denies the motions on that claim as well.

         As a prerequisite to a preliminary injunction, a plaintiff must establish a

substantial likelihood of success on the merits, that the plaintiff will suffer

irreparable injury if the injunction does not issue, that the threatened injury

outweighs whatever damage the proposed injunction may cause a defendant, and
Consolidated Case No. 4:20cv236-RH-MJF
        Case 4:20-cv-00236-RH-MJF Document 369 Filed 07/02/20 Page 2 of 2


                                                                                   Page 2 of 2

that the injunction will not be adverse to the public interest. See, e.g., Charles H.

Wesley Educ. Found., Inc. v. Cox, 408 F.3d 1349, 1354 (11th Cir. 2005); Siegel v.

LePore, 234 F.3d 1163, 1176 (11th Cir. 2000) (en banc).

         Two sets of plaintiffs—the Williams plaintiffs and the Grubb plaintiffs—

assert this secret-ballot claim. They will prevail only if there is a feasible, reliable,

secure method by which blind individuals can cast a remote secret ballot. In

opposing the claim, the Secretary of State has raised substantial issues about the

reliability and security of one proposed method. The plaintiffs may prevail on this

claim at trial—now just three weeks off—but they will suffer no irreparable harm

between now and then. Requiring the defendants to act more quickly, with the

attendant risk that any action would turn out to be unnecessary or even ill-advised,

would be adverse to the public interest. On all voting issues, but especially on this

one, the carpenter’s dictum rings true: measure twice, cut once.

         For these reasons,

         IT IS ORDERED:

         The remaining parts of the preliminary-injunction motions, ECF Nos. 86 and

230, are denied.

         SO ORDERED on July 2, 2020.

                                         s/Robert L. Hinkle
                                         United States District Judge


Consolidated Case No: 4:20cv236-RH/MJF
